MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 98 
Docket:	      Pen-16-317	
Submitted	 	
  On	Briefs:	 April	27,	2017	
Decided:	     May	18,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   TERESA	SANDS	
                                         	
                                        v.	
                                         	
                                 DONALD	E.	THOMAS	
	
	
PER	CURIAM	

       [¶1]	 	 Teresa	 Sands	 appeals	 from	 a	 post-judgment	 order	 entered	 in	 the	

Superior	 Court	 (Penobscot	 County,	 Mallonee,	 J.),	 pursuant	 to	 14	M.R.S.	

§	6014(2)(B)	 (2016),	 awarding	 her	 attorney	 fees	 of	 $8,000—an	 amount	

significantly	 less	 than	 the	 nearly	 $60,000	 she	 requested—after	 a	 jury	 found	

Donald	 E.	 Thomas	 liable	 for	 illegal	 eviction	 and	 wrongful	 use	 of	 civil	

proceedings.				

       [¶2]	 	 We	 review	 an	 award	 of	 attorney	 fees	 pursuant	 to	 section	

6014(2)(B)	 “for	 abuse	 of	 discretion	 and	 accord	 the	 trial	 court	 substantial	

deference,”	Mancini	v.	Scott,	2000 ME 19,	¶¶	4,	10,	744 A.2d 1057 (quotation	

marks	omitted),	recognizing	that	the	“court	is	in	the	best	position	to	observe	

the	 unique	 nature	 and	 tenor	 of	 the	 litigation	 as	 it	 relates	 to	 a	 request	 for	
2	

attorney	 fees,”	 Kezer	 v.	 Cent.	 Me.	 Med.	 Ctr.,	 2012 ME 54,	 ¶	 28,	 40 A.3d 955 

(quotation	marks	omitted).			

       [¶3]		In	awarding	fees	of	$8,000,	the	court	explained	that	Sands’s	claim	

for	 illegal	 eviction	 was	 “uncomplicated”	 and	 based	 on	 “straightforward	 and	

almost	completely	undisputed”	facts;	and	that	“the	litigatory	effort	in	the	case	

was	 increased	 by	 several	 orders	 of	 magnitude”	 because	 of	 “[t]he	 addition	 of	

claims	 for	 intentional	 and	 negligent	 infliction	 of	 emotional	 distress	 and	 the	

request	 for	 an	 award	 of	 punitive	 damages,”	 which	 “greatly	 expanded	 the	

volume	 and	 complexity	 of	 the	 body	 of	 relevant	 facts[,]	 .	 .	 .	 increased	 the	

likelihood	 of	 trial[,]	 and	 lengthened	 the	 trial	 itself.”	 	 Because	 Sands	 did	 not	

include	a	transcript	of	the	trial	proceedings	as	part	of	the	record	on	appeal,	we	

assume	 that	 the	 record	 supports	 those	 findings.	 	 See	 Rothstein	 v.	 Maloney,	

2002 ME 179,	¶	11,	816 A.2d 812.			

       [¶4]	 	 Additionally,	 Sands	 argues	 that	 the	 court	 did	 not	 adequately	

explain	 the	 award	 of	 $8,000,	 as	 opposed	 to	 some	 other	 amount.	 	 Although	

Sands	 filed	 a	 motion	 for	 additional	 findings	 of	 fact,	 she	 did	 not	 propose	

findings	 about	 the	 specific	 number	 of	 hours	 that	 an	 attorney	 would	

reasonably	work	on	the	case	and	on	the	illegal	eviction	claim	in	particular.		See	

M.R.	 Civ.	 P.	 52(b)	 &	 Advisory	 Committee’s	 Note	 to	 2015	 amend.	 (“[I]t	 is	 the	
                                                                                          3	

litigant’s	 responsibility	 to	 include	 with	 the	 [Rule	 52(b)]	 motion	 suggested	

findings	 that	 are	 both	 specific	 and	 supported	 by	 the	 record.”);	 Eremita	 v.	

Marchiori,	2016 ME 160,	¶	3,	150 A.3d 336.		We	therefore	infer	that	the	court	

properly	 made	 the	 factual	 findings	 needed	 to	 support	 its	 ultimate	

determination	 that	 an	 $8,000	 fee	 award	 was	 “reasonable.”	 	 See	 14	 M.R.S.	

§	6014(2)(B);	Sullivan	v.	Tardiff,	2015 ME 121,	¶	15,	124 A.3d 652.			

       [¶5]	 	 Of	 the	 five	 substantive	 claims,	 accompanied	 by	 a	 request	 for	

punitive	 damages,	 that	 Sands	 raised	 in	 her	 complaint,	 she	 prevailed	 on	 only	

two,	 and	 of	 those,	 as	 the	 court	 correctly	 observed,	 only	 the	 claim	 for	 illegal	

eviction	could	support	an	award	of	attorney	fees.		Although	Sands	argues	that	

her	non-fee	claims	arose	from	the	illegal	eviction	and	that	she	was	therefore	

entitled	 to	 an	 award	 that	 reflected	 her	 attorneys’	 cumulative	 effort	 on	 the	

case,	we	have	never	held	that	a	court	is	required	to	issue	a	cumulative	award	

for	 both	 fee	 and	 non-fee	 claims	 when	 those	 claims	 are	 factually	 linked.	 	 See	

Advanced	 Constr.	 Corp.	 v.	 Pilecki,	 2006 ME 84,	 ¶	 31,	 901 A.2d 189.	 	 Further,	

regardless	 of	 whether	 the	 claims	 were	 factually	 related,	 we	 assume	 that	 the	

record	 supports	 the	 court’s	 express	 finding	 that	 there	 was	 a	 distinction	 in	

complexity	between	the	fee	and	non-fee	claims.		See	Rothstein,	2002 ME 179,	

¶	11,	816 A.2d 812.		
4	

         [¶6]	 	 We	 therefore	 conclude	 that	 the	 court	 did	 not	 apply	 an	 improper	

legal	 standard	 in	 evaluating	 Sands’s	 request	 for	 attorney	 fees,	 see	 Advanced	

Constr.	Corp.,	2006 ME 84,	¶	31,	901 A.2d 189,	and	that	the	court’s	ultimate	fee	

award	of	$8,000	does	not	reflect	any	abuse	of	discretion,	see	Kezer,	2012 ME
54,	¶	28,	40 A.3d 955;	Mancini,	2000 ME 19,	¶	10,	744 A.2d 1057.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	       	     	     	
	
Julie	D.	Farr,	Esq.,	Gilbert	&	Greif,	P.A.,	Bangor,	for	appellant	Teresa	Sands	
	
Donald	Brown,	Esq.,	Don	Brown	Law,	Brewer,	for	appellee	Donald	Thomas	
	
	
Penobscot	County	Superior	Court	docket	number	CV-2014-104	
FOR	CLERK	REFERENCE	ONLY